Exhibit 99.3 Updateto Chapter A (Description of Company Operations) of the Periodic Report for 2012 The information contained in this periodic report constitutes a translation of the report published by the Company.The Hebrew version was submitted by the Company to the relevant authorities pursuant to Israeli law, and represents the binding version and the only one having legal effect.This translation was prepared for convenience purposes only. Notes to the Condensed Consolidated Interim Financial Statements as at March 31, 2013 (Unaudited) Update to Chapter A (Description of Company Operations) 1 of the Periodic Report for 2012 ("Periodic Report") of "Bezeq" - The Israel Telecommunication Corporation Limited ("the Company") 1. Description of the general development of Bezeq Group's business Section 1.1 - Bezeq Group activities and business development Section 1.1.1 – General Following are details of the current holdings in the Company including fully diluted holdings, assuming exercise of all the options allotted to the Group’s employees and managers as of March 31, 2013 and May 9, 2013: Percentage of holdings Shareholders as at March 31, 2013 as at May 9, 2013 Fully diluted at May 9, 20132 B Communications (through B Tikshoret)3 % % % The public % % % Section 1.4 - Dividend distribution Section 1.4.2 - Distribution that does not pass the profit test Concerning the application filed in the Tel Aviv District Court (Economic Department) on March 13, 2013 by a holder of Company debentures (Series 5), declaring his objection to the distribution of the fifth portion of the distribution which does not pass the profit test which was approved by the court on March 31, 2011 - on April 18, 2014 the Company was also served with "an objection to distribution of the fifth portion of an unearned dividend" which was filed by the same debenture holder. The Company rejected the arguments set out in the objections, and asked the court to dismiss the objections in limine and in substance. On May 6, 2013, a hearing on the objection took place and at the court’s recommendation, the holder of the debentures deleted his objection. 1 The update is further to Regulation 39A of the Securities Regulations (Periodic and Immediate Reports), 1970, and includes material changes or innovations that have occurred in the corporation in any matter which must be described in the periodic report. The update relates to the Company's periodic report for the year 2012 and refers to the section numbers in Chapter A (Description of Company Operations) in the said periodic report. 2 Full dilution was calculated assuming that all the allotted options will be exercised for shares. In view of the cashless exercise mechanism (exercise of stock appreciation rights) in the plan for managers and senior employees of the Group from November 2007 and the employee stock option plan (2010) this assumption is purely theoretical, since in practice, the recipients exercising the stock options, will not be allotted all the shares deriving from them, but only shares of an amount that reflects the financial benefit embedded in the stock options. 3 In addition to the foregoing holdings, 4,000,000 shares are held jointly by the Chairman of the board of directors, Mr. Shaul Elovitz and his brother Mr. Yosef Elovitz, the controlling shareholders (indirectly) of the Company, 72,360 shares are held by Ms. Iris Elovitz the wife of the controlling shareholder Shaul Elovitz, and 11,556 shares are held by Ms. Orna Elovitz, the daughter-in-law of the controlling shareholder Shaul Elovitz. These holdings total approximately 0.15% of all holdings in the Company. 3 Notes to the Condensed Consolidated Interim Financial Statements as at March 31, 2013 (Unaudited) Section 1.4.3 - Dividend distribution On April 24, 2013, the general meeting of the Company's shareholders (further to a recommendation of the board of directors from March 13, 2013), approved the distribution of a cash dividend to the Company's shareholders in the total sum of NIS 861 million, which on the determining date for the distribution (May 1, 2013) is NIS 0.3159446 per share and 31.59446% of the Company's issued and paid-up share capital. The dividend will be paid on May 13, 2013. Together with this distribution, the fifth portion of the Special Distribution will be paid, in the amount of NIS 500 million, which on the determining date for the distribution (May 1, 2013) is NIS 0.1834754 per share and 18.34754% of the Company's issued and paid-up share capital (on this, see also the update to Section 1.4.2). On a shareholder's claim concerning this dividend distribution, see the update to Section 2.18. The outstanding, distributable profits at the reporting date amount to NIS 508 million4. 4 Subject to compliance with the distribution tests. 4 Notes to the Condensed Consolidated Interim Financial Statements as at March 31, 2013 (Unaudited) Section 1.5 - Financial information about Bezeq Group's operating segments Section 1.5.4 - Main results and operational data A. Bezeq Fixed Line (the Company's operations as a domestic carrier) Q1 2013 Q4 2012 Q3 2012 Q2 2012 Q1 2012 Revenues (NIS millions) Operating profit (NIS millions) * Depreciation and amortization (NIS millions) Earnings before interest, taxes, depreciation and amortization (EBITDA)(NIS millions)(6) * Net profit (NIS millions) * Cash flow from operating activities (NIS millions) Payments for investments in property, plant & equipment and intangible assets (NIS millions) Proceeds from the sale of property, plant & equipment and intangible assets (NIS millions) 42 96 22 46 Free cash flow (NIS millions)(1)(7) Number of active subscriber lines at end of the period (in thousands) (2) Average monthly revenue per line (NIS) (ARPL)(3) 69 71 73 73 74 Number of outgoing minutes (in millions) Number of incoming minutes (in millions) Number of internet subscribers at end of the period (in thousands)(2) Percentage of subscribers using NGN services out of the Company's total internet subscribers connected to NGN network (%) (4) 65
